Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-01-2021  and 01-26-2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-01-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUK Seung-Hyun et al. (US 20210200379 A1)  in view of Yuin Seok Oh et al. (US 20200227819 A1).

Regarding Claim 1, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests an electronic device (please see figure 1, paragraph 35, suggesting electronic device being touch display device), comprising: a display layer (figure 9, Item 200) including a peripheral area adjacent to an active area (please see figure 9, Item AA, BZ1); a sensor layer on the display layer (figure 9, Item 400 touch sensor unit on encapsulating layer 30 covering display layer 200  paragraph 107, 75) and comprising a plurality of sensing electrodes (paragraphs 101, 102, figure 9, TE1, TE2, TE11 upper touch electrode, TE11’ Lower touch electrodes) and an antenna pattern (figure 9, Item 500, paragraph 107); a cover layer disposed below the display layer (paragraph 43) and including an opening overlapping the antenna pattern (please see paragraph 59, 64 does suggest having a gap or opening overlapping the antenna pattern); and a signal to the antenna pattern through the opening in the cover layer (please see paragraphs 59, 64 suggests gap or opening for receiving signal).
However, YOUK Seung-Hyun et al. (US 20210200379 A1) does not disclose a driving chip configured to provide a signal to the antenna pattern.
However, prior art of Yuin Seok Oh et al. (US 20200227819 A1) does suggest a driving chip configured to provide a signal to the antenna pattern (please see paragraph 53, 54 suggests antenna pattern with transmission line connected to the signal receiving pads; further paragraph 97 suggests having antenna driving chip providing signal to antennas).
YOUK Seung-Hyun et al. (US 20210200379 A1)  teaches the touch display device includes a display unit including a plurality of pixels disposed in an active area, an encapsulation unit disposed on the display unit, the encapsulation unit being configured to seal the plurality of pixels, a touch sensor unit including a plurality of touch sensors disposed on the encapsulation unit, an antenna pattern disposed at an edge on the touch sensor unit in the state in which a planarization layer is interposed therebetween, the antenna pattern not overlapping a touch electrode and a touch routing line included in the touch sensor unit, and a ground plane disposed in an identical layer to any one metal layer belonging to the display unit, the ground plane overlapping the antenna pattern
Yuin Seok Oh et al. (US 20200227819 A1)  teaches a touch sensor-antenna module includes a substrate layer, a touch sensor electrode layer disposed on a central portion of an upper surface of the substrate layer, and antenna patterns disposed on a peripheral portion of the upper surface of the substrate layer at the same level as that of the touch sensor electrode layer and an antenna driving IC chip is disposed in the peripheral region. The pads of the antenna pattern is adjacent to the antenna driving IC chip in the peripheral region
YOUK Seung-Hyun et al. (US 20210200379 A1)  teaches touch sensor antennas display includes an opening overlapping the antenna pattern; and a signal to the antenna pattern through the opening in the cover layer.
YOUK Seung-Hyun et al. (US 20210200379 A1)  does not teach antennas driving chip configured to provide a signal to the antenna pattern.
YOUK Seung-Hyun et al. (US 20210200379 A1)  contained a device which differed the claimed process by the substitution of the step of configured to provide a signal to the antenna pattern. Yuin Seok Oh et al. (US 20200227819 A1)  teaches substituted step of configured to provide a signal to the antenna pattern and their functions were known in the art to enabling  to a length of a signal transfer path may be decreased and a signal loss may be suppressed as well as improve signal reliability and process efficiency. YOUK Seung-Hyun et al. (US 20210200379 A1)  step of antennas driving chip configured to provide a signal to the antenna pattern of Yuin Seok Oh et al. (US 20200227819 A1)  and the results would have been predictable and resulted in enabling to a length of a signal transfer path may be decreased and a signal loss may be suppressed as well as improve signal reliability and process efficiency; (Yuin Seok Oh et al. (US 20200227819 A1)  paragraphs 8, 9, 97.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests the antenna pattern comprises a second portion extending from a first portion, and the first portion overlaps the active area and the second portion overlaps the peripheral area (please see figures 9, 10, paragraphs 58, 59, 108, 109, suggests the antenna pattern comprises a second portion extending from a first portion, and the first portion overlaps the active area and the second portion overlaps the peripheral area). 
Please also see prior art of Yuin Seok Oh et al. (US 20200227819 A1)  discloser paragraph 58, 95; Figures 1, 2.

Regarding Claim 3, Yuin Seok Oh et al. (US 20200227819 A1)  suggests the antenna pattern has a mesh structure (paragraphs 58-59, suggests the antenna pattern has a mesh structure).

Regarding Claim 4, suggests the first portion includes a first opening, the second portion includes a second opening, and a size of the first opening is greater than a size of the second opening (please see paragraph 59, 64 does suggest having a gap or opening overlapping the antenna pattern, paragraph 109 suggests  the antenna pattern comprises a second portion extending from a first portion, and the first portion overlaps the active area and the second portion overlaps the peripheral area further suggests having gap or opening in peripheral area  and active area, further please see paragraph 112 disclosing different size of the Gap or opening)

 Regarding Claim 5, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests a transmission part on which the driving chip is mounted, wherein the transmission part is bonded to a bottom surface of the cover layer (paragraph 43 suggests cover layer or encapsulating layer covers both (bezel or peripheral) area and active area).
Whereas Yuin Seok Oh et al. (US 20200227819 A1)  suggests the antenna driving IC chip disposed in peripheral area (paragraph 97).

Regarding Claim 6, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests the transmission part comprises a second surface facing a first surface, the first surface has a ground coplanar wave guide (GCPW) structure (paragraph 64).

Regarding Claim 8, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests the driving chip is disposed adjacent to the opening (paragraph 59, please see paragraph 59, 64 does suggest having a gap or opening overlapping the antenna pattern, further suggests in the antenna pattern overlaps the opening in the cover layer paragraph 109 suggests  the antenna pattern comprises a second portion extending from a first portion, and the first portion overlaps the active area and the second portion overlaps the peripheral area further suggests having gap or opening in peripheral area  and active area as well)
Please also see prior art of Yuin Seok Oh et al. (US 20200227819 A1)  discloser paragraph 58, 95; Figures 1, 2; suggests the antenna driving chip is in the peripheral area.

Regarding Claim 9, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests an opening is in the antenna pattern, and at least a portion of the opening in the antenna pattern overlaps the opening in the cover layer (paragraph 59, please see paragraph 59, 64 does suggest having a gap or opening overlapping the antenna pattern, further suggests in the antenna pattern overlaps the opening in the cover layer paragraph 109 suggests  the antenna pattern comprises a second portion extending from a first portion, and the first portion overlaps the active area and the second portion overlaps the peripheral area further suggests having gap or opening in peripheral area  and active area as well).

Regarding Claim 10, Yuin Seok Oh et al. (US 20200227819 A1)  suggests the antenna pattern and one or more of the plurality of sensing electrodes are on a common layer (when viewed in plain view, the portion of the antenna pattern (110, fig. 1) overlaps the cover layer (item 90, fig. 1 and para. 50-51), and the cover layer overlaps both the common electrode and the antenna pattern (see 90, fig. 1; wherein the ground layer 90 overlaps the entire device, including both touch and display areas).

Regarding Claim 12, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests the opening in the cover layer overlaps the active area (paragraph 59)
Regarding Claim 13, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests the driving chip is below the cover layer (paragraph 43 suggests cover layer or encapsulating layer covers both (bezel or peripheral) area and active area).
Whereas Yuin Seok Oh et al. (US 20200227819 A1)  suggests the antenna driving IC chip disposed in peripheral area (paragraph 97).

Regarding Claim 14, YOUK Seung-Hyun et al. (US 20210200379 A1) YOUK Seung-Hyun et al. (US 20210200379 A1) suggests an electronic device (please see figure 1, paragraph 35, suggesting electronic device being touch display device), comprising: a display layer (figure 9, Item 200) including a peripheral area adjacent to an active area (please see figure 9, Item AA, BZ1); a sensor layer on the display layer (figure 9, Item 400 touch sensor unit on encapsulating layer 30 covering display layer 200  paragraph 107, 75) and comprising a plurality of sensing electrodes (paragraphs 101, 102, figure 9, TE1, TE2, TE11 upper touch electrode, TE11’ Lower touch electrodes) and an antenna pattern (figure 9, Item 500, paragraph 107); a cover layer disposed below the display layer (paragraph 43) and including an opening overlapping the antenna pattern (please see paragraph 59, 64 does suggest having a gap or opening overlapping the antenna pattern); and a signal to the antenna pattern through the opening in the cover layer (please see paragraphs 59, 64 suggests gap or opening for receiving signal) an and a driving chip disposed below the cover layer (paragraph 42 suggests driving chip  is in the peripheral area and figure 9 suggests the cover layer covers Active area as well as peripheral area paragraph 43).
However, YOUK Seung-Hyun et al. (US 20210200379 A1) does not disclose a driving chip configured to provide a signal to the antenna pattern and configured to indirectly supply power to the antenna pattern.
However, prior art of Yuin Seok Oh et al. (US 20200227819 A1) does suggest a driving chip configured to provide a signal to the antenna pattern (please see paragraph 53, 54 suggests antenna pattern with transmission line connected to the signal receiving pads; further paragraph 97 suggests having antenna driving chip providing signal to antennas, further suggests and configured to indirectly supply power to the antenna).
YOUK Seung-Hyun et al. (US 20210200379 A1)  teaches the touch display device includes a display unit including a plurality of pixels disposed in an active area, an encapsulation unit disposed on the display unit, the encapsulation unit being configured to seal the plurality of pixels, a touch sensor unit including a plurality of touch sensors disposed on the encapsulation unit, an antenna pattern disposed at an edge on the touch sensor unit in the state in which a planarization layer is interposed therebetween, the antenna pattern not overlapping a touch electrode and a touch routing line included in the touch sensor unit, and a ground plane disposed in an identical layer to any one metal layer belonging to the display unit, the ground plane overlapping the antenna pattern
Yuin Seok Oh et al. (US 20200227819 A1)  teaches a touch sensor-antenna module includes a substrate layer, a touch sensor electrode layer disposed on a central portion of an upper surface of the substrate layer, and antenna patterns disposed on a peripheral portion of the upper surface of the substrate layer at the same level as that of the touch sensor electrode layer and an antenna driving IC chip is disposed in the peripheral region. The pads of the antenna pattern is adjacent to the antenna driving IC chip in the peripheral region
YOUK Seung-Hyun et al. (US 20210200379 A1)  teaches touch sensor antennas display includes an opening overlapping the antenna pattern; and a signal to the antenna pattern through the opening in the cover layer.
YOUK Seung-Hyun et al. (US 20210200379 A1)  does not teach antennas driving chip configured to provide a signal to the antenna pattern.
YOUK Seung-Hyun et al. (US 20210200379 A1)  contained a device which differed the claimed process by the substitution of the step of configured to provide a signal to the antenna pattern. Yuin Seok Oh et al. (US 20200227819 A1)  teaches substituted step of configured to provide a signal to the antenna pattern and their functions were known in the art to enabling  to a length of a signal transfer path may be decreased and a signal loss may be suppressed as well as improve signal reliability and process efficiency. YOUK Seung-Hyun et al. (US 20210200379 A1)  step of antennas driving chip configured to provide a signal to the antenna pattern of Yuin Seok Oh et al. (US 20200227819 A1)  and the results would have been predictable and resulted in enabling to a length of a signal transfer path may be decreased and a signal loss may be suppressed as well as improve signal reliability and process efficiency; (Yuin Seok Oh et al. (US 20200227819 A1)  paragraphs 8, 9, 97.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 15, Yuin Seok Oh et al. (US 20200227819 A1)  suggests the antenna pattern has a mesh structure (paragraphs 58-59, suggests the antenna pattern has a mesh structure)

Regarding Claim 16, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests a transmission part on which the driving chip is mounted, wherein the transmission part is disposed on a bottom surface of the cover layer (paragraph 43 suggests cover layer or encapsulating layer covers both (bezel or peripheral) area and active area).
Whereas Yuin Seok Oh et al. (US 20200227819 A1)  suggests the antenna driving IC chip disposed in peripheral area (paragraph 97).

Regarding Claim 17, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests the transmission part has a ground coplanar wave guide (GCPW) structure (paragraphs 64, 65 suggests the transmission part has a ground coplanar wave guide (GCPW) structure).

Regarding Claim 18, YOUK Seung-Hyun et al. (US 20210200379 A1) suggests the antenna pattern includes an opening, and  at least a portion of the opening in the antenna pattern overlaps the opening in the cover layer (paragraph 59, please see paragraph 59, 64 does suggest having a gap or opening overlapping the antenna pattern, further suggests in the antenna pattern overlaps the opening in the cover layer paragraph 109 suggests  the antenna pattern comprises a second portion extending from a first portion, and the first portion overlaps the active area and the second portion overlaps the peripheral area further suggests having gap or opening in peripheral area  and active area)

Regarding Claim 19, Yuin Seok Oh et al. (US 20200227819 A1)  suggests the sensor layer comprises a plurality of sensing electrodes, and the antenna pattern and one or more of the plurality of sensing electrodes are on a common layer (item 90, fig. 1 and para. 50-51), and the cover layer overlaps both the common electrode and the antenna pattern (see 90, fig. 1; wherein the ground layer 90 overlaps the entire device, including both touch and display areas).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUK Seung-Hyun et al. (US 20210200379 A1)  in view of Yuin Seok Oh et al. (US 20200227819 A1) as applied to claims 1-6, 8-10 and  12-19 above and further in view of Jihoon Kim  et al. (US 20170142837 A1).

Regarding Claim 7, YOUK Seung-Hyun et al. (US 20210200379 A1)  in view of Yuin Seok Oh et al. (US 20200227819 A1) fails to suggest the second surface is bent to face each other, and the driving chip is on the first surface.
However, prior art of Jihoon Kim  et al. (US 20170142837) suggests the second surface is bent to face each other, and the driving chip is on the first surface (please see figures 2, 3,  item CP chips item  FPCB, item C-FPCB paragraphs 19, 67-69 the second surface is bent to face each other, and the driving chip is on the first surface).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Jihoon Kim  et al. (US 20170142837 A1) in the device of YOUK Seung-Hyun et al. (US 20210200379 A1). The motivation for doing so would have been to realized thin display device (paragraph 85).

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUK Seung-Hyun et al. (US 20210200379 A1)  in view of Yuin Seok Oh et al. (US 20200227819 A1) as applied to claims 1-6, 8-10, 12-19above and further in view of Shedletsky Anna-Katrina (US 20120170284 A1)

Regarding Claim 11, YOUK Seung-Hyun et al. (US 20210200379 A1)  in view of Yuin Seok Oh et al. (US 20200227819 A1) fails to suggest an anti-reflection layer on the sensor layer.
However, prior art of Shedletsky Anna-Katrina (US 20120170284 A1) suggests an anti-reflection layer on the sensor layer (paragraph 31 discloses electronic device, paragraph 33 discloses touch screen display being OLED; paragraph 41 discloses having antireflection layer over the touch screen display).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Shedletsky Anna-Katrina (US 20120170284 A1) in the device of YOUK Seung-Hyun et al. (US 20210200379 A1). The motivation for doing so would have been to allow light from display  module to be viewed by user of electronic device as well as antireflection layer serving as protective outer layer for display (paragraph 41).

Regarding Claim 20, Shedletsky Anna-Katrina (US 20120170284 A1) suggests an anti-reflection layer on the sensor layer (paragraph 31 discloses electronic device, paragraph 33 discloses touch screen display being OLED; paragraph 41 discloses having antireflection layer over the touch screen display).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
AHN Hyeong-Cheol (US 20160266690 A1) figure 3, paragraph 65.
	YAMAZAKI Shunpei et al. (US 20180149920 A1) paragraphs  8, 14, 77-92 240-247, 272-276

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
08-24-2022